t c memo united_states tax_court larry m petty and jean l petty petitioners v commissioner of internal revenue respondent docket no filed date larry m petty and jean l petty pro sese stephen p baker for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in additions under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioners’ federal income ‘all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure tax tax as follows addition_to_tax accuracy--related penalty year deficiency under sec under sec_6662 a a dollar_figure sec_417 dollar_figure big_number big_number big_number the issues remaining for decision’ are are petitioners entitled for to schedule c deduc- tions in excess of those conceded by respondent we hold that they are not are petitioners liable for for the addition_to_tax under sec_6651 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in alaska at the time the petition was filed on date petitioners signed form_1040 u s indi- vidual income_tax return for petitioners’ joint_return which respondent received on date attached to peti- tioners’ joint_return was schedule c profit or loss from busi- ness schedule c in which petitioner larry petty mr petty reported his principal business or profession as truck service in schedule c petitioners reported gross_income of dollar_figure and claimed expenses of dollar_figure and a net_loss of dollar_figure included 7computational issues also remain resolution of which flows automatically from the concessions of the parties and our find- ings with respect to petitioners’ claimed schedule c deductions - - in the expenses claimed in schedule c were dollar_figure for repair parts dollar_figure for repairs and maintenance dollar_figure for depre- cliation and dollar_figure for fuel during petitioners paid the amounts indicated with respect to the following expenses that they claim are part of the total expenses that they deducted for in schedule c for repair parts date of check amount claimed nature of expense dollar_figure bolts for gate dollar_figure keys for side bin of farm truck dollar_figure parts dollar_figure parts dollar_figure parts--bolts and nuts dollar_figure keys dollar_figure interior tax assoc membership dollar_figure generator parts dollar_figure ford part dollar_figure parts---fuses total dollar_figure during petitioners paid the amounts indicated with respect to the following expenses that they claim are deductible for as schedule c expenses for repairs and maintenance date of check amount claimed nature of expense dollar_figure repairs to farm building dollar_figure part olds dollar_figure dodge starter dollar_figure transfer case dollar_figure dodge ad dollar_figure seatcover truck mat and weather cord for wrecker dollar_figure tool box dollar_figure supplies dollar_figure part for cb radio dollar_figure tool dollar_figure not disclosed by the record dollar_figure part for dodge dollar_figure case of oil dollar_figure oil dollar_figure part for loader dollar_figure fence bolts dollar_figure repairs dollar_figure built farm gates dollar_figure ford switch dollar_figure part for f-250 dollar_figure ford parts dollar_figure wrecker parts dollar_figure wrecker lights dollar_figure bolts for wrecker dollar_figure not disclosed by the record dollar_figure organizer dollar_figure log forks repair dollar_figure wrecker motor heads dollar_figure ford tow dollar_figure dodge tag dollar_figure repairs---no black stranded wire dollar_figure oil change and oil dollar_figure not disclosed by the record dollar_figure batteries for case tractor dollar_figure chains dollar_figure title change and registration dollar_figure not disclosed by the record dollar_figure tools dollar_figure title transfer and tags dollar_figure used tire dollar_figure headlights farm use dollar_figure tools dollar_figure wood tools dollar_figure tow and 4-day storage of wrecked farm truck dollar_figure tool box etc dollar_figure ad dollar_figure wrecker repair dollar_figure wrecker repair dollar_figure wrecker repair total dollar_figure at some time around date or date petition- ers traveled from alaska to texas to purchase certain farm equipment after purchasing such equipment petitioners discov- - - ered that the truck and the trailer that they had driven to texas were not large enough to transport all of that equipment back to alaska consegquently at a time not established by the record petitioners purchased another truck and another trailer to use in transporting to alaska the farm equipment that they had purchased in texas in the notice_of_deficiency issued to petitioners for and notice respondent determined inter alia to disallow deductions for for certain of the total expenses claimed in schedule c because petitioners did not establish that mr petty was engaged in a trade_or_business during that such ex- penses were paid_or_incurred during and that such expenses were ordinary and necessary expenses within the meaning of sec_162 respondent further determined inter alia that petitioners are liable for for the addition_to_tax under sec_665l1 a for their failure_to_file timely petitioners’ joint_return opinion at trial respondent conceded all determinations in the notice relating to and except certain determinations for after concessions it is respondent’s position that in addition to respondent’s concessions of most of the determinations in the notice respondent conceded at trial that petitioners are entitled for to deductions in schedule f profit or loss from farming in excess of those claimed by them continued - - petitioners have a deficiency in tax for of dollar_figure and that they are liable for that year for the addition_to_tax under sec_665l1 a at trial petitioners conceded all expenses claimed in schedule c for fuel in excess of those conceded by respondent for petitioners bear the burden of proving error in the determi- nations for that remain at issue and their entitlement to the new_matter that they claimed at trial see rule a 290_us_111 schedule c deductions deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 at trial petitioners attempted to satisfy that burden through mr petty’s testimony and certain documentary_evidence we found mr petty’s testimony to be general vague conclusory and or questionable in certain material respects under these circumstances we are not required to and we shall not rely on mr petty’s testimony to sustain petitioners’ burden of proving that they are entitled to any schedule c deductions in excess of those conceded by respondent see lerch v commis-- continued when they filed their joint_return although the court gave petitioners the opportunity to file briefs they chose not to do so - sioner 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 as for the documentary_evidence on which petitioners rely some of that evidence establishes that petitioners paid certain amounts for various expenditures however we find that that documentary_evidence does not show that any of those paid amounts is deductible for on brief respondent concedes that during mr petty operated a truck service schedule c business however respon- dent contends on brief that petitioners have failed to establish their entitlement for to the claimed schedule c deductions at issue sec_162 generally allows a deduction for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business the determination of whether an expenditure -not all of the documentary_evidence on which petitioners rely establishes that petitioners paid the expenditures to which that evidence relates for example petitioners introduced carbon copies of the front and not the back of certain checks by way of further illustration of documentary_evidence on which we are unwilling to rely is a check that was endorsed on the back by the payee and immediately thereunder reendorsed by mr petty under mr petty’s endorsement appears petitioners’ bank account number finally the documentary_evidence proffered by petition-- ers included certain invoices which do not indicate that the sales described in such invoices were made to and paid_by petitioners --- - satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is consid- ered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir with respect to the deductions for totaling dollar_figure claimed in schedule c for repair parts respondent concedes that petitioners are entitled to deduct dollar_figure of those claimed expenses however respondent contends that petitioners are not entitled to deduct the balance ie dollar_figure of those claimed schedule c expenses because they have not shown that such ex- penses are ordinary and necessary expenses paid during in carrying on mr petty’s truck service business of the dollar_figure of claimed schedule c expenses for repair parts that are at issue petitioners have shown that during they paid only dollar_figure of such claimed expenses we find on the instant record that ‘petitioners contend that the entire amount of the dollar_figure of schedule c expenses at issue for that we have found they paid during that year relates to and is deductible as repair parts on the record presented we reject that contention for continued --- - petitioners have failed to establish that during they paid more than dollar_figure of the claimed schedule c expenses for repair parts that are at issue we further find on the record before us that petitioners have failed to establish that the dollar_figure of schedule c expenses at issue claimed as deductions for for repair parts are ordinary and necessary expenses paid during that year in carrying on mr petty’s truck service business based on our examination of the entire record before us we find that petitioners have failed to prove that they are entitled for to deduct under sec_162 dollar_figure of their claimed schedule c expenses for repair parts that remain at issue or any other amount in excess of that conceded by respondent with respect to the deductions for totaling dollar_figure claimed in schedule c for repairs and maintenance respondent concedes that petitioners are entitled to deduct dollar_figure of those claimed expenses however respondent contends that petitioners are not entitled to deduct the balance ie dollar_figure of those claimed schedule c expenses because they have not shown that such expenses are ordinary and necessary expenses paid during in carrying on mr petty’s truck service business on the record before us we agree with respondent we note initially that the documentary_evidence on which continued example two such claimed paid expenses are for keys and one such claimed expense is for a membership fee in a tax association -- - petitioners rely to establish their entitlement to deduct for the expenses remaining at issue that they claimed in sched- ule c for repairs and maintenance shows that they paid amounts during totaling dollar_figure however petitioners claimed a deduction in schedule c for repairs and maintenance of only dollar_figure of which as noted above respondent conceded dollar_figure at trial leaving only dollar_figure which remains at issue furthermore the documentary_evidence on which petitioners rely to support their entitlement to deduct for the dollar_figure of claimed schedule c expenses for repairs and maintenance that remain at issue included a number of checks which do not even involve or relate to repair and or maintenance_expenses ’ on the instant record we find that petitioners have failed to establish that the entire amount of dollar_figure that the record establishes they paid during relates to repairs and maintenance we further find on the record before us that petitioners have failed to prove that such paid amounts are ordinary and necessary expenses paid during in carrying on mr petty’s truck ‘for example three of the checks petitioners introduced into evidence to substantiate their claimed schedule c expenses for repairs and maintenance represent amounts paid for car titles and registrations two of such checks represent amounts paid for ads and four of such checks represent amounts paid for items not established by the record in this connection mr petty indicated at trial that a number of the checks introduced by petitioners with respect to the deductions claimed in schedule c for repairs and maintenance represented a bunch of checks as an afterthought that i put in here service business based on our examination of the entire record before us we find that petitioners have failed to prove that they are entitled for to deduct under sec_162 dollar_figure of their claimed schedule c expenses for repairs and maintenance that remain at issue or any other amount in excess of that conceded by respon- dent with respect to the deductions for totaling dollar_figure claimed in schedule c for depreciation respondent concedes that petitioners are entitled under sec_167 to deduct dollar_figure however respondent contends that petitioners are not entitled to deduct the remaining amount ie dollar_figure of claimed schedule c depreciation sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the basis on which a depreciation deduction is allowable with respect to any property under sec_167 is the adjusted_basis of the property determined under sec_1011 for the purpose of determining gain on the sale or other disposi- tion of such property see sec_167 petitioners introduced no evidence to support the dollar_figure of claimed schedule c deprecia-- swe also find on the record presented that petitioners have failed to establish that the dollar_figure of expenses that the documentary_evidence introduced at trial establishes they paid did not include amounts of expenses conceded by respondent as deductible schedule c expenses tion deductions at issue for other than mr petty’s testi- mony that my schedule c was filled out by my accountant and i stand by that as correct based on our examination of the entire record before us we find that petitioners have failed to prove that they are entitled for to deductions under sec_167 for dollar_figure of their claimed schedule c depreciation_deductions that remain at issue or any other amount in excess of that conceded by respondent at trial petitioners raised a new issue with respect to the purchase of a truck and a trailer which they contend they purchased in although petitioners do not claim a specific total dollar amount for any deductions with respect to that purchase it 1s our understanding that petitioners are claiming depreciation on the truck and the trailer and all of the expenses that they paid during their round trip from alaska to texas ’ mr petty initially testified that the purchase_price of the truck and the trailer was approximately dollar_figure he thereafter testified that he did not remember the purchase_price of the assuming arguendo that petitioners had established that the properties on which they are claiming the schedule c depreciation_deductions at issue for were used in a trade_or_business or held_for_the_production_of_income during that year we find on the instant record that petitioners have failed to prove their respective bases in any such properties for mr petty indicated at trial that he wanted to claim all the expenses that went sic involved in the going to texas and the truck and trailer in service in ‘93 whatever that is truck and the trailer the only documentary_evidence petitioners submitted with respect to the purchase in guestion was a check dated date check in the amount of dollar_figure that was payable to bledsoe ford the signature line on that check bore the name larry petty and a notation on the check stated down on f350 petitioners contend that the check was for the purchase of the extended warranty on the truck and not for the purchase of the truck itself on the record before us we find that petitioners have failed to establish that they paid specified amounts of expenses during their round trip from alaska to texas that any such amounts were paid in that any such amounts were for ordinary and necessary expenses paid in in carrying on any trade_or_business of mr petty or petitioners and that any such amounts were not already included as part of the expenses conceded by respondent we further find on the instant record that petitioners have failed to establish their entitlement for to any deduction for depreciation under sec_167 with respect to their purchase in texas of a truck and a trailer based on our examination of the entire record before us we find that petitioners have failed to prove that they are entitled for to deductions under sec_162 and sec_167 in excess of any such deductions conceded by respondent with respect to amounts that they claim they paid during their round trip from - alaska to texas and for the purchase of a truck and a trailer in texas addition_to_tax under sec_6651 a sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return the addition_to_tax does not apply if the failure is due to reasonable_cause and not to willful ne- glect see sec_6651 petitioners’ joint_return for was received by respondent on date petitioners intro- duced no evidence and advanced no contentions at trial regarding respondent’s determination to impose for the addition_to_tax under sec_6651 on the instant record we find that petitioners have failed to carry their burden of establishing that they are not liable for for the addition_to_tax under sec_6651 a we have considered all of the arguments and contentions of petitioners that were advanced at trial which are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule
